DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings are objected to because Figure 10 is described as depicting “a side view photograph of an exemplary artificial turf according to aspects of the present invention” while the figure does not actually show a side view of an artificial turf.”  Additionally, Figure 12 is objected to for being described as “a photograph of an exemplary metal mesh used as a backing layer,” while said figure appears to show a side view photograph of an artificial turf.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-17, 19-23, 27, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0167254 issued to Verleyen et al.   
		Verleyen discloses an artificial turf 10 comprising a mechanically bounded layer of fibers 20 formed as a nonwoven matting (i.e., a fiber batt) of synthetic or natural fibers (abstract, section [0059], and Figure 1).  Pile yarns 40 are tufted through said mechanically bounded layer of fibers (i.e., the nonwoven matting is a primary backing for tufting the artificial turf) (abstract, sections [0059] and [0060], and Figure 1).  A backing 30, is applied to the underside of the tufted mechanically bounded layer of fibers (abstract, section [0059], and Figure 1).  Said backing may be an adhesive coating to enhance locking or anchoring of the tufts to the mechanically bounded layer of fibers 20 (section [0074]).  Additionally, a secondary backing, such as a woven or nonwoven fabric or a film, may be attached to the underside of the artificial turf via the adhesive (section [0074]). The nonwoven matting of mechanically bounded fibers provides several advantages including providing a root zone, volume effect, and density similar to natural grass and improved shock absorbing properties (sections [0012]-[0018]).  Additionally, said nonwoven matting allows surface water to drain easily to the soil underneath the artificial turf (i.e., the artificial turf is permeable to moisture) (section [0020]).  
		The mechanically bounded layer of fibers can be a single layer of a mixture of fibers, wherein the coarseness of said fibers may increase from the bottom to the top of said layer (section [0061]).  Alternatively, the mechanically bounded layer of fibers 20 may include two or more layers comprising a structural layer 21 and a volume simulating layer 22 (section [0062] and Figure 2).  The mechanically bounded layer of fibers 20 may be made as a single fabric or two separate fabrics that are joined together (section [0063]).  Said layer 20 of the nonwoven matting is preferably mechanically bonded by needlepunching with felting needles, but other nonwoven manufacturing technologies may be employed (section [0063]).  The nonwoven matting may include a velour surface to produce fill yarn 23 pile turf, which provides cushioning, assists the tufted pile yarns 40 to stand vertically, and mimics a root zone volume effect of natural grass (i.e., thatch-like turf pile) (sections [0031], [0063], [0068], and [0069] and Figures 1 and 2). In preferred embodiments of the invention, no infill is needed due to the presence of said fill yarn 23 (section [0069]).
		The mechanically bounded layer 20 has a height (H3) of about 3-15 mm (about 0.12-0.59 inches), preferably 8 mm (about 0.31 inches), while the height of the velour fill yarn surface of said mechanically bounded layer 20 (H2) is 1-20 mm (about 0.04-0.79 inches), preferably 10 mm (about 0.39 inches), which amounts to a total height for the mechanically bounded layer of about 4-35 mm (about 0.16-1.4 inches) (section [0072] and Figure 2).  Suitable fibers for the mechanically bounded nonwoven batting 20 include natural fibers such as cotton, jute, wool and synthetic fibers such polypropylene, polyethylene, polyamide, and polyester (i.e., thermoplastic fibers) (section [0064]).  The fibers of the structural layer 21 have a linear density of about 3.3-110 dtex (2.97-99 denier per filament), while the fibers of the volume simulating layer 22 have a linear density of 11-600 dtex (9.9-600 denier per filament) (sections [0066] and [0067]). 
	The artificial turf pile yarns 40 may be monofilaments, tape yarns, or a combination thereof (section [0071]).  Said pile yarns have a linear density of about 400 dtex-3000 dtex (360-2700 denier per filament), preferably about 1600 dtex (1440 denier per filament) (section [0071]).  The length of pile yarns 40 (H1+H2+H3) is 1-20 mm, preferably 10 mm, plus 1-20 mm, preferably 10 mm, plus 3-15 mm, preferably 8 mm, which equals 5-55 mm (about 0.20-2.2 inches), preferably 28 mm (1.1 inches) (section [0072] and Figure 2).  
	To provide an environmentally friendly artificial turf, the mechanically bounded layer of fibers 20, the pile tufts 40, and the backing may all be made of the same materials that are recyclable, such as 100% polyolefin (section [0075]).  
	Thus, the Verleyen disclosure anticipates applicant’s claims 1-3, 5, 6, 9, 11, 13-16, 19-23, 27, 29, 30, and 33 with the exception that the backloops of the tufted pile fibers are “bonded to themselves.”  While Verleyen teaches said backloops are bonded to the mechanically bounded layer of fibers 20 via an adhesive coating, the reference does not explicitly state said backloop fibers are also bonded to themselves.  However, the scope of applicant’s limitation “at least a portion of the back side portion of turf fibers are bonded to themselves” encompasses an embodiment wherein said portion of turf fibers are bonded via an adhesive coating (i.e., claims 16 and 30).  Hence, Verleyen’s teaching of an adhesive coating on the tuft backloops meets applicant’s claim limitation.  Therefore, claims 1-3, 5, 6, 9, 11, 13-16, 19-23, 27, 29, 30, and 33 are anticipated by the cited Verleyen reference.  
	Regarding claim 7, while Verleyen teaches the nonwoven matting of the mechanically bound layer of fibers is needlepunched with a felting needle, the reference lacks an explicit teaching that said fibers are staple fibers having a length of 1-8 inches.  However, such felted needlepunch fabrics are conventionally made with staple fibers.  Additionally, the reference also teaches said fibers may be cotton, coco, or wool fibers, all of which are considered staple fibers having a length within the range claimed. Hence, claim 7 is also anticipated by the cited Verleyen reference.  
Regarding claim 10, Verleyen’s fill fibers 23 are turf pile fibers on the surface of the mechanically bound layer of fibers made by needlepunching said layer of fibers with a felting needle.  While Verleyen does not explicitly teach the limitation that the needlepunched nonwoven matting that provides the fill turf fibers 23 is “gravitationally laid,” said limitation is descriptive of a method of making an intermediate product (i.e., the nonwoven matting).  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  It is the Office’s position that the method of laying the fibers for the nonwoven matting prior to needlepunching does not materially affect the velour structure of the needlepunched nonwoven.  The burden is shifted to applicant to show otherwise.  Hence, claim 10 is rejected as being anticipated by the Verleyen reference.  
	Regarding claim 12, as noted above, Verleyen’s fill fibers 23 are turf pile fibers on the surface of the mechanically bound layer of fibers made by needlepunching the nonwoven matting with a felting needle.  Said velour-like fill fibers 23 are considered a plurality of turf fibers having a lower height than the plurality of tufted pile fibers 40.  Such felted needlepunch fabrics are conventionally made with staple fibers.  Additionally, since said mechanically bound layer of fibers may comprise natural staple fibers, the fill fibers 23 meet applicant’s limitation that a plurality of turf fibers are staple fibers.  Hence, claim 12 is also anticipated by the cited prior art. 
	 Regarding claims 17 and 31, while Verleyen fails to explicitly teach the fibers of the tuft backloops are bonded to themselves by mechanical bonding, it is asserted that the tufting of said fibers into the mechanically bounded layer of fibers 20 (i.e., primary backing) inherently provides at least some degree of mechanical bonding of said fibers to themselves by the nature of said tuft backloop.  Hence, claims 17 and 31 are also rejected as being anticipated by the Verleyen reference.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2015/0167254 issued to Verleyen et al. in view of US 2020/0332478 issued to Hwang et al. 
	Regarding claims 4, 18, and 32, Verleyen fails to teach the nonwoven matting of the mechanically bounded layer of fibers and the tufted backloops are thermally bonded.  However, it is known in the art of nonwoven primary backings for artificial turfs to employ sheath-core bicomponent fibers for bonding said nonwoven backing and the tufted pile via thermal fusion of a low melt sheath component.  For example, Hwang discloses a tufted artificial turf having a multilayer primary backing comprising a base layer and a “single” (i.e., staple) fiber nonwoven buffer layer, wherein pile tufts are tufted through said both the base layer and the buffer layer (abstract, sections [0007], [0070], and [0091], and Figure 1).  The buffer layer may comprise bicomponent sheath-core staple fibers, wherein the sheath component has a low melting point for melting and curing to combine (i.e., thermally bond) the layers of the primary backing and the tufted pile (sections [0011], [0016], [0019], [0068]-[0070], and [0079]).  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include some bicomponent sheath-core staple fibers in the nonwoven matting of Verleyen’s mechanically bound layer of fibers (i.e., primary backing) in order to enable thermal bonding of said nonwoven primary backing and the pile tufts.  Such a modification would have yielded predictable results to the skilled artisan (e.g., increase in tuft bind strength and dimensional stability of primary backing).  Therefore, claims 4, 18, and 32 are rejected as being obvious over the cited prior art.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2015/0167254 issued to Verleyen et al. in view of US 2009/0041956 issued to Gilman et al.  
Regarding claim 8, Verleyen teaches the absence of infill materials is preferred due to the presence of the fill yarns 23.  However, it is known in the art to employ infill materials even with shorted turf pile yarns (i.e., thatch-like turf).  For example, Gilman discloses an artificial turf comprising two types of synthetic grass pile yarns – a “soft” monofilament ribbon and a “stiff” monofilament ribbon (abstract).  The soft monofilament tufted pile yarns, which may be less upright and have a lesser height than the stiff monofilaments (i.e., thatch-like turf), facilitate the stabilization or trapping of infill material dispersed in between the synthetic grass pile yarns (abstract, sections [0037] and [0041], and Figure 3).  Said infill materials may comprise conventional infill particles such as sand and rubber (section [0035]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add infill to the artificial turf of Verleyen in order to provide added cushioning, resiliency, and natural appearance (Gilman, section [0005]), wherein the surface fill yarns 23 of Verleyen’s nonwoven matting will help stabilize and trap said infill material.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 8 is rejected as being obvious over the cited prior art.  
Claims 10, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2015/0167254 issued to Verleyen et al.
Verleyen fails to explicitly teach how the nonwoven matting is formed prior to being needlepunched.  As such, one can assume the method of making the nonwoven matting is not critical to the invention and is within the level of ordinary skill in the art to determine a suitable method.  Cross-lapping of carded webs and air-laying are two well-known methods of forming nonwovens, wherein both methods can be considered as “gravitationally laid.”  (See applicant’s specification, section [0087].)  Both methods are commonly employed as nonwoven batts in needlepunch and felting processes.  Applicant is hereby given Official Notice of these facts.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an airlaid or crosslapped carded web for the nonwoven matting of Verleyen.  Such a modification would have yielded predictable results to the skilled artisan (i.e., forming a nonwoven matting suitable for use in producing the needlepunched nonwoven mechanically bound layer of fibers).  Therefore, claims 10, 24-26, and 28 are rejected as being obvious over the cited prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 20, 2022